This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1832

                              Dustin Alan Edsill, petitioner,
                                       Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                                   Filed June 22, 2015
                                        Affirmed
                                     Hudson, Judge

                               Scott County District Court
                                File No. 70-CR-12-20651

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica Surges Shacka,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Ronald Hocevar, Scott County Attorney, Todd P. Zettler, Assistant County Attorney,
Shakopee, Minnesota (for respondent)

         Considered and decided by Hudson, Presiding Judge; Worke, Judge; and Smith,

Judge.

                         UNPUBLISHED OPINION

HUDSON, Judge

         Appellant challenges the district court’s denial of his motion to withdraw his

Alford plea to felony domestic assault. He argues that his plea is inaccurate because it is
based on his answers to compound leading questions and because he did not admit that

there was a strong probability that he would be found guilty at trial. We affirm.

                                          FACTS

       In October 2012, the state charged appellant Dustin Alan Edsill with one count of

felony domestic assault, alleging that he kicked his child’s mother in the back and that he

had two or more previous convictions for qualified domestic-violence-related offenses.

In December 2013, appellant informed the district court that he wished to enter an Alford

plea to the charged offense. The following exchange occurred between the district court

and appellant at the plea hearing:

              DISTRICT COURT: And you understand that if this matter went to
              trial, that the State would be offering testimony from witnesses who
              were present there, testimony from a victim, and testimony from
              police officers.

              APPELLANT: Yes, sir.

              DISTRICT COURT: You understand that – assuming that the
              officers would testify and the victim would testify in the same
              fashion as indicated in the police reports and in the complaint, that
              there is a substantial likelihood that a jury would find you guilty of
              causing fear of harm in this victim?

              APPELLANT: Yes, sir.

              DISTRICT COURT: All right. The Court has reviewed it and
              believes that there is a very substantial likelihood that the jury would
              convict you based upon the evidence that the State would offer. Do
              you understand that?

              APPELLANT: Yes, sir.

Appellant also signed and submitted a plea petition to the district court in which he

admitted that he understood that he was foregoing his right to a trial, in which the judge


                                             2
or jury would presume him innocent until his guilt was proven beyond a reasonable

doubt. The district court accepted appellant’s plea, stayed imposition of sentence, and

placed him on probation for three years.

      In February 2014, appellant’s probation officer filed a violation report alleging

that appellant had not complied with a travel permit issued by the agent. A few months

later, after appellant admitted the violation, the district court revoked the stay of

imposition, imposed a prison sentence of 18 months, stayed execution of that sentence,

and ordered appellant to serve 90 days in jail. Shortly thereafter, appellant’s probation

agent filed a second violation report, alleging that appellant had failed to comply with a

domestic-abuse no-contact order. The probation agent recommended that the 18-month

prison sentence be executed. Appellant subsequently moved to withdraw his guilty plea,

arguing that the plea was invalid because it was inaccurate. The district court denied

appellant’s motion. This appeal follows.

                                     DECISION

      Appellant argues that the district court erred by denying his motion to withdraw

his Alford plea, asserting that his plea was invalid. A defendant does not have an

absolute right to withdraw a guilty plea. State v. Raleigh, 778 N.W.2d 90, 93 (Minn.

2010). After a defendant is sentenced, a defendant may withdraw a guilty plea only by

establishing that withdrawal is necessary “to correct a manifest injustice.” Minn. R.

Crim. P. 15.05, subd. 1; State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007). A defendant

may establish a manifest injustice by showing that his guilty plea is not valid. Theis, 742

N.W.2d at 646. For a guilty plea to be valid, it “must be accurate, voluntary and


                                            3
intelligent.” State v. Ecker, 524 N.W.2d 712, 716 (Minn. 1994). If a guilty plea fails to

meet any of these three requirements, the plea is invalid. Theis, 742 N.W.2d at 650. We

review de novo the validity of a guilty plea. Raleigh, 778 N.W.2d at 94.

       Appellant challenges only the accuracy of his plea. “A proper factual basis must

be established for a guilty plea to be accurate.” Ecker, 524 N.W.2d at 716. A plea’s

factual basis is adequate if there are “sufficient facts on the record to support a conclusion

that [the] defendant’s conduct falls within the charge to which he desires to plead guilty.”

State v. Iverson, 664 N.W.2d 346, 349 (Minn. 2003) (quotation omitted). “The factual

basis of a plea is inadequate when the defendant makes statements that negate an

essential element of the charged crime because such statements are inconsistent with a

plea of guilty.” Id. at 350. “The [district] court should not accept the plea unless the

record supports the conclusion that the defendant actually committed an offense at least

as serious as the crime to which he is pleading guilty.” State v. Trott, 338 N.W.2d 248,

251–52 (Minn. 1983).

       In this case, appellant entered an Alford plea, a plea in which the defendant

acknowledges that the record establishes his guilt and that he reasonably believes the

state has sufficient evidence to secure a conviction, but does not expressly admit the

factual basis for guilt and maintains his innocence. North Carolina v. Alford, 400 U.S.

25, 37, 91 S. Ct. 160, 167 (1970); see also State v. Goulette, 258 N.W.2d 758, 761 (Minn.

1977) (recognizing Alford pleas in Minnesota). The district court bears a particular

responsibility to scrutinize an Alford plea to ensure it contains an accurate factual basis.

Goulette, 258 N.W.2d at 761. For an Alford plea to be accurate, the defendant should


                                              4
“specifically acknowledge on the record at the plea hearing that the evidence the State

would likely offer against him is sufficient for a jury, applying a reasonable doubt

standard, to find the defendant guilty.” Theis, 742 N.W.2d at 649. If the defendant

makes that acknowledgment, the district court must also determine whether there is an

independent basis to conclude that there is a strong probability that a jury would find the

defendant guilty. Id.

       Appellant argues that his plea is inaccurate for two reasons. He first contends that

his plea is inaccurate because it is based in part on his answer to a compound leading

question.   The Minnesota Supreme Court has stated that a defendant’s answers to

compound leading questions may be insufficient to support an Alford plea, explaining

that those questions are problematic because it is not clear what question the defendant

actually answers during the plea colloquy. Id. at 650. Here, appellant asserts that his

guilty plea is inaccurate because it is based on his affirmative response to the following

question:

              You understand that – assuming that the officers would testify
              and victim would testify in the same fashion as indicated in
              the police reports and in the complaint, that there is a
              substantial likelihood that a jury would find you guilty of
              causing fear of harm in this victim?

Appellant argues that his answer to that question is ambiguous because it is unclear

whether he agreed that the officers and victim would testify consistent with the police

reports and complaint, or whether he agreed that there was a substantial likelihood that

the jury would find him guilty. We disagree. The district court asked appellant to

respond to only one question: whether he understood that there was a substantial


                                            5
likelihood that the jury would find him guilty. The district court did not ask appellant

whether he understood that the officers and victim would testify consistent with their

prior statements; instead the district court informed appellant that the evidence offered at

trial would be similar to those statements and reports. See Goulette, 258 N.W.2d at 761

(endorsing use of witness statements to develop factual basis for Alford plea).

Appellant’s Alford plea is not based upon compound questions.

       Second, appellant argues that his plea was inaccurate because he did not admit that

there was a strong probability that he would be found guilty at trial by a jury applying a

reasonable doubt standard. For an Alford plea to be accurate, the defendant must agree,

despite maintaining his innocence, that the “evidence the State is likely to offer at trial is

sufficient to convict.” Theis, 742 N.W.2d at 649. A defendant’s admission that he faces

only a “risk” of conviction is insufficient to satisfy the accuracy requirement of an Alford

plea. Id. at 650.

       Here, however, appellant was asked by the district court and agreed that, based on

the evidence, he understood that “there is a substantial likelihood that a jury would find

[him] guilty” of the charged offense. He also signed a plea petition that stated that he

waived his right to a trial where “all jurors would have to agree [he] was guilty” and that

he “would be presumed innocent until [his] guilt [was proven] beyond a reasonable

doubt.” Those admissions are sufficient for the district court to determine that appellant’s

Alford plea was accurate.         We have previously concluded that a defendant’s

acknowledgment that she faced a “substantial likelihood” of conviction satisfies the

requirement that a defendant entering an Alford plea admit that the state has sufficient


                                              6
evidence to prove her guilty at trial. Williams v. State, 760 N.W.2d 8, 14 (Minn. App.

2009), review denied (Minn. Apr. 21, 2009). Similarly, we also presume that when a

defendant is represented by counsel and signs a plea petition, the defendant is aware of

the trial rights that the plea petition purports to waive, including the right to a jury trial

and the presumption of innocence. State v. Sandmoen, 390 N.W.2d 419, 422 (Minn.

App. 1986). We therefore conclude that the district court properly denied appellant’s

motion to withdraw his guilty plea.

       Affirmed.




                                              7